—Appeal by the *660defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered August 4, 1999, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to establish his guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, where there is a judgment of conviction based on legally sufficient trial evidence, the alleged denial of the defendant’s motion to dismiss the indictment based on the alleged insufficiency of the Grand Jury evidence is not reviewable on appeal (see, People v Wadsworth, 253 AD2d 899; CPL 210.30 [6]). Santucci, J. P., Luciano, Feuerstein and Adams, JJ., concur.